Citation Nr: 0725155	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
facial laceration scars.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head and neck injury.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
facial laceration scars and for residuals of a head and neck 
injury because evidence submitted was not new and material. 

In an August 2005 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In September 2006, the CAVC granted a Joint 
Motion for Remand (Joint Motion) dated August 2006.  In the 
September 2006 Order, the CAVC vacated the Board's August 
2005 decision and remanded the appeal back to the Board for 
compliance with instructions provided in the August 2006 
Joint Motion.  The Board remanded the claim for VCAA 
compliant notice in January 2007.  That notice was issued in 
February 2007.  The case is once again before the Board for 
review.


FINDINGS OF FACT

1.  In an unappealed February 1968 rating decision, the RO 
previously considered and denied claims of service connection 
for (1) a history of head and neck injury, claimed as a 
forehead concussion, resulting in headaches, and (2) facial 
laceration scars.  The RO found no evidence of in-service 
occurrence of the veteran's claimed injuries, no evidence of 
a Jeep accident, and no evidence showing incurrence of 
headaches in service and since service.  

2.  In an unappealed January 1990 decision, the RO found that 
the veteran had not submitted new and material evidence 
sufficient to reopen a claim of service connection for 
headaches and scars due to a concussion.  

3.  Evidence received since the January 1990 rating decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate a claim for service connection for facial 
laceration scars and does not raise a reasonable possibility 
of substantiating the claim.

4.  Evidence received since the January 1990 rating decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate a claim for service connection for residuals 
of a head or neck injury, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1990 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the January 1990 RO 
decision pertaining to facial laceration scars is not new and 
material; the claim for service connection for facial 
laceration scars is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2006).

3.  Evidence received subsequent to the January 1990 RO 
decision pertaining to residuals of a head and neck injury is 
not new and material; the claim for service connection for 
residuals of a head and neck injury, is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  

In compliance with the January 2007 Board remand, the RO 
issued a February 2007 VCAA notice letter which provided the 
veteran with an explanation of the meaning of both "new" 
and "material" evidence and provided notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the previous 
denial of service connection.  The February 2007 letter also 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
veteran was afforded an opportunity to submit any additional 
evidence subsequent to the February 2007 notice, and the RO 
reconsidered the veteran's claim in April 2007 statement of 
the case.  Further, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
VA examinations, and various lay statements have been 
associated with the claims file.  Prior to the last final 
rating decision, the RO made an attempt to verify the 
veteran's claimed in-service treatment at the 24th Division 
Headquarters Dispensary in Korea from January 1952 to August 
1952.  A National Personnel Records Center (NPRC) response 
indicated that there were no Surgeon General's Office (SGO) 
military hospital admission records pertaining to the 
veteran.  VA has provided the veteran with every opportunity 
to submit evidence and arguments in support of his claim, and 
to respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  New and Material Evidence

In June 2003, the veteran requested that previously denied 
claims for service connection for facial laceration scars and 
for residuals of a head and neck injury be reopened.  In a 
July 2003 rating decision, the RO denied service connection 
for facial laceration scars and for residuals of a head and 
neck injury because evidence submitted was not new and 
material.  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The RO previously considered and denied the veteran's claims 
for service connection for facial laceration scars and 
residuals of a head and neck injury in a February 1968 rating 
decision.  The RO found no evidence of in-service occurrence 
of his claimed injuries, no evidence of the veteran's claimed 
Jeep accident, and no evidence showing incurrence of 
headaches in service and since service.  

The last final rating decision was in January 1990.  The RO 
found that new and material evidence showing in-service 
incurrence or aggravation had not been submitted.  The RO 
stated that service connection was previously denied because 
service medical records did not show treatment for a head 
injury or residuals of a Jeep accident.  The veteran filed a 
notice of disagreement with the January 1990 decision and a 
statement of the case was issued.  The record shows, however, 
that the veteran did not file a substantive appeal (VA Form 
9).  The RO informed the veteran in an October 1990 letter 
that VA Form 9, enclosed with the statement of the case had 
not been received, and for that reason, no further action was 
being taken on the appeal.  The veteran did not respond to 
this notice.  Thus, the January 1990 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

A February 2007 VCAA notice letter informed the veteran that 
his claim was previously denied because there was no evidence 
of in-service occurrence of these injuries, or of a Jeep 
accident, as well as there being no evidence of a 
relationship between his current disabilities and an injury 
or event in military service.  Thus, the Board finds that new 
and material evidence in this case must establish in-service 
incurrence of the veteran's claimed injuries, an in-service 
motor vehicle accident, or a relationship between the 
veteran's current disabilities and such an injury. 

The Board notes that at the time of the January 1990 
decision, evidence of record included: (1) service medical 
records (2) VA examinations and evaluations completed in 
conjunction with the veteran's claim, dated from January 1968 
to February 1968; (3) lay statements submitted by the veteran 
in July 1989 and September 1989; (4) a July 1989 note from 
Bluffs Medical Clinic; and (5) an October 1989 response from 
the National Personnel Records Center (NPRC).  

Service medical records did not reflect a motor vehicle 
accident or head injury in service; and no such injury was 
indicated on an August 1952 separation examination.  A VA 
examination and evaluations dated from January 1968 to 
February 1968 show that the veteran complained of headaches, 
which he related to an in-service motor vehicle accident.  
The veteran's diagnoses included long-standing muscle 
contraction of the neck, headaches, and post-traumatic 
headaches.  In the veteran's July 1989 and September 1989 lay 
statements, he further described an in-service motor vehicle 
accident and his claimed injuries.  The veteran also 
identified names of soldiers who he claimed could verify the 
incident, but could not provide any contact information.  A 
July 1989 note from Bluffs Medical Clinic shows that the 
veteran was treated in 1981 for headaches and that he had a 
residual scar above the nasal bridge from an old laceration.  
An October 1989 NPRC response indicates that there are no SGO 
military hospital admission records for the 24th Division 
Headquarters Dispensary pertaining to the veteran from 
January 1952 to August 1952.  

Evidence received subsequent to the January 1990 RO decision 
in relation to the veteran's current claims includes: (1) VA 
treatment records dated from October 1999 to April 2007; (2) 
a July 2003 statement from the veteran's wife; and (3) lay 
statements from the veteran received in June 2003 and July 
2003.  Although this evidence is new in that it was not of 
record at the time of the January 1990 decision, it is not 
material.    

VA treatment records do not relate to an unestablished fact 
necessary to substantiate the claim.  VA treatment records 
dated from October 1999 to April 2007 show that in April 
2002, the veteran had one complaint of frequent headaches 
which he felt were due to a head injury that he had in the 
military.  Previous evidence of record already established a 
diagnosis of headaches, which the veteran believed was 
related to service.  (See VA examination and evaluations, 
dated January 1968 to February 1968; Bluffs Medical Clinic 
note, July 1998.)  Thus, the April 2002 complaint is 
cumulative or redundant of evidence already of record.  The 
Board notes that the VA treating physician did not provide an 
opinion as to whether the veteran's headaches were incurred 
in or aggravated by his military service.  VA treatment 
records do not reflect any further complaints, treatment, or 
diagnoses relating to the veteran's claimed facial laceration 
scars or to headaches claimed as residuals of a Jeep 
accident.  Therefore, the Board finds that VA treatment 
records, dated from October 1999 to April 2007, are not 
material.

The veteran's lay statements received in June 2003 and July 
2003, and a July 2003 statement from the veteran's wife do 
not raise a reasonable possibility of substantiating the 
veteran's claim.  In the veteran's statements dated in June 
2003 and July 2003, he states that he was involved in a Jeep 
accident in February 1952, that he received a severe head 
injury, and that the doctor who treated him said that he 
would have headaches for a long time.  The Board finds that 
these statements are redundant and duplicative of evidence 
previously of record at the time of the January 1990 RO 
decision.  (See Lay Statements Submitted by the Veteran in 
July 1989 and September 1989.)  The veteran had already 
described an in-service Jeep accident occurring in February 
1952, and resultant headaches.  Thus, the Board finds that 
the veteran's lay statements are not material.  

In a July 2003 statement, the veteran's wife reported that 
when the veteran returned from Korea in March 1952, he had a 
red scar above his nose between his eyes, and that when he 
left for Korea in April 1951, he did not have any scars on 
his face.  She stated that the veteran reported having been 
in an accident.  She also indicated that the veteran suffered 
from headaches and that he still has a visible scar.  The 
veteran's wife is competent to identify the presence of a 
scar and complaints of headaches.  See Barr v. Nicholson, No. 
04-0534 (U.S. Vet. App. June 15, 2007); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, the Board finds that 
her statement is cumulative and redundant of evidence already 
of record.  Although the veteran's wife reported that the 
veteran suffered an in-service injury, this was redundant of 
the veteran's previous accounts that were of record at the 
time of the January 1990 RO decision.  (See Lay Statements 
Submitted by the Veteran in July 1989 and September 1989;  VA 
examination and evaluations, dated January 1968 to February 
1968.)   

Further, in light of the previous evidence of record, the 
Board finds that the July 2003 statement does not raise a 
reasonable possibility of substantiating the veteran's 
claims.  The veteran's service medical records, to include 
clinical notes and a separation examination does not reflect 
an in-service head injury.  The veteran's wife stated that 
the veteran had a facial laceration scar at separation, but 
no such scar was noted at separation.  In fact, the veteran's 
August 1952 separation examination did indicate that the 
veteran had "identifying body marks, scars, or tattoos."  
However, a detailed description provided by the examiner at 
that time identified the noted body mark, scar, or tattoo as 
"a large birthmark on the left ankle."  The Board finds it 
notable that although a birthmark was identified at 
separation, there was no mention of a scar on the veteran's 
forehead.  Therefore, the Board finds that the July 2003 
statement from the veteran's wife is not material in that it 
does not raise a reasonable possibility of substantiating the 
veteran's claim. See 38 C.F.R. § 3.156(a) (2006).  

New evidence submitted by the veteran, subsequent to the 
January 1990 decision, does not establish in-service 
incurrence of the veteran's claimed injuries, an in-service 
motor vehicle accident, or a relationship between the 
veteran's current disabilities and such an injury.  New 
evidence by itself or in conjunction with previously 
considered evidence does not raise a reasonable possibility 
of substantiating the veteran's claims.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claims 
for service connection for facial laceration scars and for 
residuals of a head and neck injury.

C.  Conclusion

The January 1990 RO decision, which denied service connection 
for facial laceration scars and for residuals of a head and 
neck injury, is final.  Evidence received subsequent to that 
decision is not new and material.  The claim for service 
connection for facial laceration scars is not reopened.  The 
claim for service connection for residuals of a head and neck 
injury is not reopened.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

The application to reopen a claim of entitlement to service 
connection for a facial laceration scars is denied.

The application to reopen a claim of entitlement to service 
connection for residuals of a head and neck injury is denied. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


